In an action to recover damages for personal injuries, the appeal is from an order denying appellant’s motion to direct respondent to furnish a copy of the examination and report of the physical examination of the appellant, by respondent’s doctor, to which appellant submitted voluntarily. The application was made after appellant served a statement of readiness and a note of issue. Order reversed, with $10 costs and disbursements, and motion granted. In our opinion, appellant by filing and serving his statement of readiness did not waive his right ,to a copy of the physician’s report. The furnishing of the report could in no way delay the trial of the cause when reached. It was therefore an improper exercise of discretion .to deny the motion. Wenzel, Acting P. J., Beldoek, Murphy, Hallman and Kleinfeld, JJ., concur.